DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation "the location updated" in line 20 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Response to Amendment
The Amendment filed 10/19/2020 has been entered. Claims 8-9 and 14-15 have been canceled. Claims 16-21 have been added. Claims 1-7, 10-13 and 16-21 remain pending in the application.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-7, 10-13, 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the rejections below.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rune et al. (US 20100080171 A1) in view of Fox et al. (US 20110263274 A1).
Regarding claim 1, Rune teaches a mobile telecommunications system (system 30 of Fig. 2) comprising: a plurality of base stations forming part of a first network operating according to a packet switched protocol (The LTE comprises a number of eNode Bs 27, see [0042]), a plurality of base stations forming part of a second network operating according to a circuit switched protocol (UE will access the CS CN 26 via one of the Radio Base Stations 24 of the RAN 32, see [0043]), and a mobile management entity (MME) (e.g. MME 40 of Fig. 2), in which the MME has a store of Tracking Area/Location Area (TA/LA) mappings between geographical areas managed by a set of respective first network control elements in the first network and geographical areas managed by a set of respective second network control elements in the second network (The MME further comprises means 332 for storing a mapping table for transforming the UE's position in the LTE format to position information in the CS format, see [0237] and the mapping tables comprise at least two columns linking one area to another area. In this specification, the transform from LTE cells to Location areas, or Tracking Areas to Location Areas, or a combination of said mapping tables used, see [0061]), the TA/LA mapping being suitable for supporting a dual attach system to allow a mobile terminal, having made an association with one of the set of first network control elements, to make an association with one of the set of second network control elements selected according to the TA/LA mapping (The Tracking Area Identity TAI is known by the MME, but to be able to register the UE properly in the MSC/VLR, a transforming step, 145, is necessary to perform to transform LTE position information format to CS position information format to decide the right LA and MSC/VLR, see [0084]), the geographical areas managed by the set of respective first network control elements in the first network being Tracking Areas and the geographical areas managed by the set of respective second network control elements in the second network being Location Areas (The mapping tables comprise at least two columns linking one area to another area. In this specification, the transform from LTE cells to Location areas, or Tracking Areas to Location Areas, or a combination of said mapping tables used, see [0061]).
However, Rune does not clearly teach wherein at least one of the base stations of the first network is arranged to request and receive neighbor data from a mobile terminal currently in communication with the base station, the neighbor data relating to base stations of the second network that can be detected by the mobile terminal, and to forward the neighbor data to the MME, and the MME is arranged to dynamically update the TA/LA mapping between the base stations in accordance with the location updates it-the MME receives from the terminal.
In an analogous art, Fox teaches wherein at least one of the base stations of the first network is arranged to request and receive neighbor data from a mobile terminal currently in communication with the base station, the neighbor data relating to base stations of the second network that can be detected by the mobile terminal, and to forward the neighbor data to the MME (UE transmits a "Tracking Area Update" request message to the eNode B to which it has moved. Once received, the eNode B forwards the "Tracking Area Update" message to a core network component, such as the MME, see [0100-0101]), and the MME is arranged to dynamically update the TA/LA mapping between the base stations in accordance with the location updates the MME receives from the terminal (The MME stores a record of the new TA... In this regard the MME preferably has a list of all APs accessible in each of its location areas/tracking areas, and all UEs that are authorized to access each of those APs. The MME will create a mapping between the new Tracking Area of the UE and the accessible APs associated with that TA, and include the mapping in the UE context. The mapping is stored at the MME for future use, and can be updated as new information is received, see [0101]).

Regarding claim 2, Rune as modified by Fox teaches the mobile telecommunications system according to Claim 1, and Fox further teaches wherein base stations are arranged to transmit requests to mobile terminals to scan for neighboring base stations operational in the first and second communications networks (The eNode B will provide the UE with an updated Neighbour Cell List, which includes the identities of any accessible APs, being the Home AP in this example. The UE can then provide a measurement report to the eNode B about the Home AP when it is discovered. During its idle time slots, a connected UE scans the Broadcast Control Channel (BCCH) of all the cells in its unique neighboring cell list, see Fox [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have modify the mapping of Rune with the updated of Fox to provide and method for reducing the paging of a mobile terminal with the mobile is camped on an access point/femto-cell as suggested, see Fox [0001].

Regarding claim 5, Rune teaches a mobility management entity (MME) for a telecommunications system(e.g. MME 40 of Fig. 2), comprising a store for a Tracking Area/Location Area (TA/LA) mapping between geographical areas managed by a set of respective first network control elements controlling base stations of a first network operating according to a packet switched circuit switched TA/LA mapping being suitable for supporting a dual attach system to allow a mobile terminal, having made an association with one of the first network control elements, to make an association with one of the set of second network control elements selected according to the TA/LA mapping (The Tracking Area Identity TAI is known by the MME, but to be able to register the UE properly in the MSC/VLR, a transforming step, 145, is necessary to perform to transform LTE position information format to CS position information format to decide the right LA and MSC/VLR, see [0084]), the geographical areas managed by the set of respective first network control elements controlling base stations of the first network operating according to the packet switched protocol being Tracking Areas, and the geographical areas managed by the set of respective second network-3- CUEVAS RAMIREZ Atty Docket No.: RYM-0036-2639Appl. No. 15/567,472control elements controlling base stations of the second network operating according to the circuit switched protocol being Location Areas (The mapping tables comprise at least two columns linking one area to another area. In this specification, the transform from LTE cells to Location areas, or Tracking Areas to Location Areas, or a combination of said mapping tables used, see [0061]).
However, Rune does not teach wherein the MME is arranged to receive, from a base station of the first network, neighbor data relating to base stations of the second network, and is arranged to dynamically update the TA/LA mapping between the respective geographical areas in accordance with the neighbor data the MME receives.
In an analogous art, Fox teaches wherein the MME is arranged to receive, from a base station of the first network, neighbor data relating to base stations of the second network (UE transmits a "Tracking Area Update" request message to the eNode B to which it has moved. Once received, the eNode B forwards the "Tracking Area Update" message to a core network component, such as the MME, see [0100-0101]), and is arranged to dynamically update the TA/LA mapping between the respective geographical areas in accordance with the neighbor data it-the MME receives (The MME stores a record of the new TA... In this regard the MME preferably has a list of all APs accessible in each of its 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have modify the mapping of Rune with the updated of Fox to provide and method for reducing the paging of a mobile terminal with the mobile is camped on an access point/femto-cell as suggested, see Fox [0001].

Regarding claim 10, Rune teaches a method of operating a mobile communications system (method of Fig. 5), the method comprising operating a network management processor to: 
maintain a Tracking Area/Location Area (TA/LA) mapping between geographical areas managed by a set of respective first network control elements controlling base stations of a first network operating according to a packet switched protocol and geographical areas managed by a set of respective second network control elements controlling base stations of a second network operating according to a circuit switched protocol (The MME further comprises means 332 for storing a mapping table for transforming the UE's position in the LTE format to position information in the CS format, see [0237] and the mapping tables comprise at least two columns linking one area to another area. In this specification, the transform from LTE cells to Location areas, or Tracking Areas to Location Areas, or a combination of said mapping tables used, see [0061]), the TA/LA mapping being suitable for supporting a dual attach system to allow a mobile terminal, having made an association with one of the first network control elements, to make an association with one of the set of second network control elements selected according to the TA/LA mapping (The Tracking Area Identity TAI is known by the MME, but to be able to register the UE properly in the MSC/VLR, a transforming step, 145, is necessary , the geographical areas managed by the set of respective first network control elements controlling base stations of the first network operating according to the packet switched protocol being Tracking Areas, and the geographical areas managed by the set of respective second network control elements controlling base stations of the second network operating according to the circuit switched protocol being Location Areas (The mapping tables comprise at least two columns linking one area to another area. In this specification, the transform from LTE cells to Location areas, or Tracking Areas to Location Areas, or a combination of said mapping tables used, see [0061]).
However, Rune does not teach receive, from a base station of the first network, neighbor data relating to base stations of the second network; and dynamically update the TA/LA mapping between the respective geographical areas in accordance with the received neighbor data.
In an analogous art, Fox teaches receive, from a base station of the first network, neighbor data relating to base stations of the second network (UE transmits a "Tracking Area Update" request message to the eNode B to which it has moved. Once received, the eNode B forwards the "Tracking Area Update" message to a core network component, such as the MME, see [0100-0101]); and dynamically update the TA/LA mapping between the respective geographical areas in accordance with the received neighbor data (The MME stores a record of the new TA... In this regard the MME preferably has a list of all APs accessible in each of its location areas/tracking areas, and all UEs that are authorized to access each of those APs. The MME will create a mapping between the new Tracking Area of the UE and the accessible APs associated with that TA, and include the mapping in the UE context. The mapping is stored at the MME for future use, and can be updated as new information is received, see [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have modify the mapping of Rune with the updated of Fox to provide and method 
Regarding claim 13, Rune as modified by Fox teaches the method according to Claim 10, wherein the mobile terminal scans for neighbors in response to requests from the base station (The eNode B will provide the UE with an updated Neighbour Cell List, which includes the identities of any accessible APs, being the Home AP in this example. The UE can then provide a measurement report to the eNode B about the Home AP when it is discovered. During its idle time slots, a connected UE scans the Broadcast Control Channel (BCCH) of all the cells in its unique neighboring cell list, see Fox [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have modify the mapping of Rune with the updated of Fox to provide and method for reducing the paging of a mobile terminal with the mobile is camped on an access point/femto-cell as suggested, see Fox [0001].

Claims 3-4, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rune et al. (US 20100080171 A1) in view of Fox et al. (US 20110263274 A1) and further in view of Nylander et al. (US 20120195255 A1).
Regarding claim 3, Rune as modified by Fox teaches the mobile telecommunications system according to Claim 1.
However, Rune and Fox do not teach wherein the TA/LA mapping is used by the MME to select a server in the second network with which an attach procedure is to be initiated when an attachment to the first network is initiated by a user terminal.
In an analogous art, Nylander teaches wherein the TA/LA mapping is used by the MME to select a server in the second network with which an attach procedure is to be initiated (the selection of S-GW/PDN gateway is based on tracking area, see Nylander [0144]) when an attachment to the first 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have modify the mapping of Rune and the updated of Fox with the TA/LA of Nylander to provide and method permitting a wireless terminal to refrain from performing a normal tracking area update so long as the wireless terminal camps on a cell belonging to a tracking area on the list; and paging a wireless terminal in all tracking areas included on the list as suggested, see Nylander [0041].
Regarding claim 4, Rune as modified by Fox and Nylander teaches the mobile telecommunications system according to Claim 3, wherein the server in the second network is used for communication with mobile terminals when a service is required for which the first network is unsuitable (Means are also provided to enable incoming CS calls reaching the subscriber, even when being in the packet-only access LTE network, see Rune [0044]).
Regarding claim 6, Rune as modified by Fox teaches the mobility management entity according to Claim 5.
However, Rune and Fox do not teach wherein the TA/LA mapping is used by the MME to select a server in the second network with which an attach procedure is to be initiated when an attachment to the first network is initiated by a user terminal.
In an analogous art, Nylander teaches wherein the TA/LA mapping is used by the MME to select a server in the second network with which an attach procedure is to be initiated (the selection of S-GW/PDN gateway is based on tracking area, see Nylander [0144]) when an attachment to the first network is initiated by a user terminal (This further TAI List concept means that the network may return a TAI List to a user equipment unit as part of some EMM procedures like Attach, see Nylander [0016]).

Regarding claim 7, Rune as modified by Fox and Nylander teaches the mobility management entity according to Claim 6, wherein the server in the second network is selected for communication with mobile terminals when a service is required for which the first network is unsuitable (Means are also provided to enable incoming CS calls reaching the subscriber, even when being in the packet-only access LTE network, see Rune [0044]).

Regarding claim 11, Rune as modified by Fox teaches the method according to Claim 10.
However, Rune and Fox do not teach wherein the TA/LA mapping data is used during an attach process of mobile terminals to a server of the first mobile communications system to select a server in the second mobile communications system and initiate an attach procedure of said mobile terminals to the server in the second network so identified.
In an analogous art, Nylander teaches wherein the TA/LA mapping data is used during an attach process of mobile terminals to a server of the first mobile communications system to select a server in the second mobile communications system (the selection of S-GW/PDN gateway is based on tracking area, see Nylander [0144]) and initiate an attach procedure of said mobile terminals to the server in the second network so identified (This further TAI List concept means that the network may return a TAI List to a user equipment unit as part of some EMM procedures like Attach, see Nylander [0016]).

Regarding claim 12, Rune as modified by Fox and Nylander teaches the method according to Claim 11, wherein the server in the second mobile communications system is used for communication with the mobile terminals for services for which the first mobile communications system is unsuitable (Means are also provided to enable incoming CS calls reaching the subscriber, even when being in the packet-only access LTE network, see Rune [0044]).

Claims 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rune et al. (US 20100080171 A1) in view of Fox et al. (US 20110263274 A1) and further in view of Kollar et al. (US 20170181121 A1).
Regarding claim 17, Rune as modified by Fox teaches the mobile telecommunications system according to Claim 1.
However, Rune and Fox do not teach wherein the mobile telecommunications system is configured to: monitor how often a particular neighbor of the second network is reported in the same area as a particular neighbor of the first network; and determine an appropriate selection to be made of which LA is to be mapped to a given TA based on the monitoring.
In an analogous art, Kollar teaches wherein the mobile telecommunications system is configured to: monitor how often a particular neighbor of the second network is reported in the same area as a particular neighbor of the first network (Paging is sent more often in the bigger TA 150 as 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have modify the mapping of Rune and the updated of Fox with the formula of Kollar to provide a system and method for determining tracking area size information in a mobile communication system in dependence of paging request information and mobile connection information so that users may thus be offered and provided numerous services such as two-way or multi-way calls, data communication or multimedia services via their communication devices as suggested, see Kollar [0045].

Regarding claim 19, Rune as modified by Fox teaches the mobility management entity according to Claim 5.
 However, Rune and Fox do not teach wherein the telecommunications system is configured to: monitor how often a particular neighbor of the second network is reported in the same area as a particular neighbor of the first network; and determine an appropriate selection to be made of which LA is to be mapped to a given TA based on the monitoring.
In an analogous art, Kollar teaches wherein the telecommunications system is configured to: monitor how often a particular neighbor of the second network is reported in the same area as a particular neighbor of the first network (Paging is sent more often in the bigger TA 150 as T.sub.1<<T.sub.2. The bigger the TA, the higher the probability that a paging request is sent within a time interval T (due to the higher amount of UEs in the bigger tracking area, see [0053]); and determine 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have modify the mapping of Rune and the updated of Fox with the formula of Kollar to provide a system and method for determining tracking area size information in a mobile communication system in dependence of paging request information and mobile connection information so that users may thus be offered and provided numerous services such as two-way or multi-way calls, data communication or multimedia services via their communication devices as suggested, see Kollar [0045].

Regarding claim 21, Rune as modified by Fox teaches the method according to Claim 10, the method further comprising.
However, Rune and Fox do not teach monitoring how often a particular neighbor of the second network is reported in the same area as a particular neighbor of the first network; and determining an appropriate selection to be made of which LA is to be mapped to a given TA based on the monitoring.
In an analogous art, Kollar teaches monitoring how often a particular neighbor of the second network is reported in the same area as a particular neighbor of the first network (Paging is sent more often in the bigger TA 150 as T.sub.1<<T.sub.2. The bigger the TA, the higher the probability that a paging request is sent within a time interval T, due to the higher amount of UEs in the bigger tracking area, see [0053]); and determining an appropriate selection to be made of which LA is to be mapped to a given TA based on the monitoring (As this mapping needs to be as accurate as possible, the operator may tune the TA size, which may lead to TA to LA mapping issues if the TA size becomes too big or too small, see [0055]).
.

Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rune et al. (US 20100080171 A1) in view of Fox et al. (US 20110263274 A1) and further in view of Iwamura et al. (US 20100120448 A1).
Regarding claim 16, Rune as modified by Fox teaches the mobile telecommunications system according to Claim 1.
However, Rune and Fox do not teach wherein the mobile telecommunications system is configured to: monitor whether the terminal, based on data retrieved from the store of TA/LA mappings, fell back onto a base station of the second network belonging to a LA stored in the store of TA/LA mappings, and modify a preference rating of the TA/LA mappings based on the monitoring.
In an analogous art, Iwamura teaches wherein the mobile telecommunications system is configured to: monitor whether the terminal, based on data retrieved from the store of TA/LA mappings, fell back onto a base station of the second network belonging to a LA stored in the store of TA/LA mappings (the tracking area update measurement section 106 generates a table indicating a corresponding relationship among a destination tracking area, cells belonging to the destination tracking area, and the frequency of occurrence of the tracking area update (TAU) (hereinafter referred to as an TAU table) in the cells, see [0063]), and modify a preference rating of the TA/LA mappings based on the 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have modify the mapping of Rune and the updated of Fox with the tracking area update of Iwamura to provide a method and system to automatically optimize the tracking area based on the tracking area update initiated by the user equipment terminal as suggested, see Kollar [0021].
Regarding claim 18, Rune as modified by Fox teaches the mobility management entity according to Claim 5.
However, Rune and Fox do not teach wherein the telecommunications system is configured to: monitor whether the terminal, based on data retrieved from the store of TA/LA mappings, fell back onto a base station of the second network belonging to a LA stored in the store of TA/LA mappings, and modify a preference rating of the TA/LA mappings based on the monitoring.
In an analogous art, Iwamura teaches wherein the telecommunications system is configured to: monitor whether the terminal, based on data retrieved from the store of TA/LA mappings, fell back onto a base station of the second network belonging to a LA stored in the store of TA/LA mappings (the tracking area update measurement section 106 generates a table indicating a corresponding relationship among a destination tracking area, cells belonging to the destination tracking area, and the frequency of occurrence of the tracking area update (TAU) (hereinafter referred to as an TAU table) in the cells, see [0063]), and modify a preference rating of the TA/LA mappings based on the monitoring (The tracking area determination section 108 optimizes the tracking area i.e., optimally adjust the corresponding relationship) based on the input SR table and/or TAU table, see [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have modify the mapping of Rune and the updated of Fox with the tracking area 
Regarding claim 20, Rune as modified by Fox teaches the method according to Claim 10.
However, Rune and Fox do not teach the method further comprising: monitoring whether the terminal, based on data retrieved from the store of TA/LA mappings, fell back onto a base station of the second network belonging to a LA stored in the store of TA/LA mappings, and modifying a preference rating of the TA/LA mappings based on the monitoring.
In an analogous art, Iwamura teaches the method further comprising: monitoring whether the terminal, based on data retrieved from the store of TA/LA mappings, fell back onto a base station of the second network belonging to a LA stored in the store of TA/LA mappings (the tracking area update measurement section 106 generates a table indicating a corresponding relationship among a destination tracking area, cells belonging to the destination tracking area, and the frequency of occurrence of the tracking area update (TAU) (hereinafter referred to as an TAU table) in the cells, see [0063]), and modifying a preference rating of the TA/LA mappings based on the monitoring (The tracking area determination section 108 optimizes the tracking area i.e., optimally adjust the corresponding relationship) based on the input SR table and/or TAU table, see [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have modify the mapping of Rune and the updated of Fox with the tracking area update of Iwamura to provide a method and system to automatically optimize the tracking area based on the tracking area update initiated by the user equipment terminal as suggested, see Kollar [0021].
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu et al. (US 20110117931 A1) discloses a method and terminal for association update are provided. When the terminal performs location area update to a MSC/VLR via a GERAN/UTRAN, if it has .
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 











/NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641                                                                                                                                                                                          



/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641